DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendments and remarks filed July 7, 2022.  Claim 1 has been amended.  Claims 1 and 3-5 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016005600-A1 (hereinafter Batista) as evidenced by “ThermoFisher Diacetin Safety Data Sheet” in view of US Patent App 20100300463 A1 (hereinafter Chen) as evidenced by “Particle Size – US Sieve Series and Tyler Mesh Size Equivalents” (hereinafter AZoM) and in further view of US Patent 5101839 A (hereinafter Jakob).
Regarding claim 1, Batista discloses an aerosol-forming substrate with several additives and fillers (page 6, lines 3 -15).  Specifically Batista discloses the aerosol generating liquid contains diacetin (page 6, line 9). 
Regarding the wherein the aerosol generating liquid contains both diacetin and monoacetin.  Batista discloses that the aerosol former may be diacetin (page 6, line 9).  Batista also teaches that the aerosol former may be selected from any substance which generates aerosol upon heating including, 
sorbitol, glycerol, and glycols like propylene glycol or triethylene glycol. Suitable non-polyols include monohydric alcohols, such as menthol, high boiling point hydrocarbons, acids such as lactic acid, and esters such as diacetin, triacetin, triethyl citrate or isopropyl myristate. Aliphatic carboxylic acid esters such as methyl stearate, dimethyl dodecanedioate and dimethyl tetradecanedioate can also be used as aerosol formers. A combination of aerosol formers may be used, in equal or differing proportions. Polyethylene glycol and glycerol may be particularly preferred, whilst triacetin is more difficult to stabilise and may also need to be encapsulated in order to prevent its migration within the product. The aerosol-forming substrate may include one or more flavouring agents, such as cocoa, liquorice, organic acids, or menthol. (Page 6, lines 3-14, emphasis added).  
This is a non-limiting list of aerosol formers.  Monoacetin is a type of glycerol.  Therefore, Bastista teaches that the aerosol generating liquid can contain both diacetin and monoacetin.
Additionally, the ThermoFisher material data sheet for commercially available diacetin teaches that commercially available diacetin contains:

    PNG
    media_image1.png
    110
    712
    media_image1.png
    Greyscale

The instant application discloses that commercially available “diacetin” solution contains about 42% by weight of diacetin and about 35% by weight of monoacetin (¶20).  Therefore, the teachings of Batista would include the commercially available “diacetin” which by its nature contains monoacetin.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista to include wherein the aerosol generating liquid contains both diacetin and monoacetin.  A person of ordinary skill in the art would have tried combinations of the compounds taught in Batista to impart desirable characteristics of plasticizer and lubricant to the tobacco filler.  Batista encourages mixtures of the compositions, “A combination of aerosol formers may be used, in equal or differing proportions” (Page 6, lines 11-12).  Additionally, commercially available diacetin as taught in the instant application inherently is comprised of both diacetin and monoacetin.
Regarding the shredded tobacco is cut tobacco leaves, Batista discloses that the tobacco in the aerosol forming substrate is comprised of tobacco leaf, fragments of tobacco ribs, reconstituted tobacco, and/or agglomerating particulate tobacco that is obtained by grinding or otherwise comminuting one or both of tobacco leaf lamina and tobacco leaf stems (page 6 lines 16-36).  This is considered to be cut tobacco leaves.
Batista does not explicitly disclose or the shredded tobacco material has an acetic acid generation rate constant of 1.25 x 10-8 s-1 or less or an added amount of the aerosol generating liquid is 100% by weight to 300% by weight relative to the weight of the shredded tobacco or the shredded tobacco has a sphere equivalent diameter of 0.5 mm or less as measured by a projected area method.
Chen teaches thermal treatment processes for tobacco (Abstract).  Chen teaches that the resultant composition can be used in a variety of tobacco consumption methods (¶22).  Chen teaches that thermal treatment is useful to improve sensory properties (¶10).  The reference teaches that thermal treatment improves the flavor and taste (¶17).  Chen teaches that the temperature and time of the heat treatment process will vary but can range up to 200o C (¶49) and be done for up to 3 hours (¶50).  Chen further teaches that the tobacco material may be shredded tobacco (¶2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use thermally treated, shredded tobacco as taught by Chen in the aerosol-forming substrate of Batista.  One of ordinary skill in the art would have been motivated by a desire to improve the flavor and taste as taught by Chen (¶17).  
Regarding the acetic acid generation rate constant, Chen teaches that the temperature of the heat treatment process is about 100o C to about 140o C (¶49) and the time of the heat treatment process is at least 30 minutes and less than 1.5 hours (¶50).  Therefore given that the conditions of the thermal treatment taught by Chen are the same as those disclosed in the instant specification to result in a tobacco material having the claimed acetic acid generation rate constant, the acetic acid generation rate constant  of the treated tobacco material taught by Chen is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding the limitation of, an added amount of the aerosol generating liquid is 100% by weight to 300% by weight relative to the weight of the shredded tobacco, Jakob teaches a smokable filler including an aerosol forming material and tobacco extracts and/or pieces of tobacco laminae (abstract).  Jakob teaches that the preferred cigarettes include tobacco in some type of smokable form including cut filler (Col. 4, lines 40-47).  Further, Jakob explicitly teaches shredded tobacco laminae (Col. 2, line 55).   Jakob teaches that the filler can contain up to about 70 percent by weight aerosol forming material (Col. 5, lines 42-49).  Jakob teaches that the amount of aerosol forming material relative to tobacco is about 4:1 to about 1:2 (Col. 6, lines 4-9).  In the case where the aerosol forming material is at a ratio of 3:1, the percentage is
                
                    
                        
                            3
                             
                            p
                            a
                            r
                            t
                            s
                             
                            a
                            e
                            r
                            o
                            s
                            o
                            l
                             
                            f
                            o
                            r
                            m
                            e
                            r
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                             
                            t
                            o
                            b
                            a
                            c
                            c
                            o
                        
                    
                    *
                    100
                     
                    %
                    =
                    300
                    %
                     
                    a
                    e
                    r
                    o
                    s
                    o
                    l
                     
                    f
                    o
                    r
                    m
                    e
                    r
                     
                
            

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista use shredded tobacco in the form of cut tobacco leaves and to increase the weight of aerosol generating liquid as taught in Jakob.  Batista discloses that the percentage of aerosol former needs to be optimized to improve encapsulation, prevent migration within the product, and improve flavor (page 6, lines 11-15).   Jakob teaches an aerosol former can generate an aerosol (Col. 1, lines 66-68) and result in a smoking article with low levels of visible sidestream smoke as well as low levels of FTC tar (Col. 2, lines 14-19).  A person of ordinary skill in the art would obviously increase aerosol former to provide low levels of tar.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the range as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding the limitation, shredded tobacco has a sphere equivalent diameter of 0.5 mm or less as measured by a projected area method, Chen teaches Chen teaches that the shredded tobacco is “fine cut” and can pass through a low as 200 Tyler mesh screens (¶28).  Chen discloses that the range of Tyler mesh screens are 18-200.  Therefore the tobacco in Chen is shredded to a size that will pass through a screen with openings of 0.074 mm (See chart in AZoM).  Therefore given that the processing conditions taught by Chen pass through a screen size with openings less than the recited claim limitation disclosed in the instant specification the shredded tobacco material taught by Chen is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 3, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista does not explicitly disclose wherein the aerosol generating liquid contains 70% by weight or more in total of diacetin and monoacetin relative to the aerosol generating liquid.  
Batista discloses that the aerosol former may specifically be diacetin (page 6, line 9).  Batista also teaches that the aerosol former may be selected from any substance which generates aerosol upon heating (Page 6, lines 3-14, quoted above).  This is a non-limiting list of aerosol formers.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista to include wherein the aerosol generating liquid contains 70% by weight or more in total of diacetin and monoacetin relative to the aerosol generating liquid.  A person of ordinary skill in the art would have tried combination of the compounds taught in Batista to impart desirable characteristics of plasticizer and lubricant to the tobacco filler.  Batista encourages mixtures of the compositions, “A combination of aerosol formers may be used, in equal or differing proportions” (Page 6, lines 11-12).   Batista discloses that the percentage of aerosol former needs to be optimized to improve encapsulation, prevent migration within the product, and improve flavor (page 6, lines 11-15).  There is nothing in Batista to suggest that the percentage of diacetin and monoacetin is limited to less than 70%, or for that matter is 100%, of the aerosol generating liquid.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the range as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Regarding claim 4, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista further discloses a pod for a non-combustion type heat smoking article (page 1, lines 22-25, a cartridge is considered to be a pod).
Regarding claim 5, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista further discloses a non-combustion type heat smoking article (page 1, lines 22-25).
Response to Arguments
Applicant’s arguments, filed July 6, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Jakob.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726